The judgment of the Supreme Court was entered,
Per. Curiam.
The exercise of jurisdiction upon rules to open judgments entered on warrants of attorney, has always been held to be within the ■ sound discretion of the courts. The Act of April 4th 1877, Pamph. L. 53, which provides for an appeal to this court, has not changed the law in that respect. It provides only that the decision “ shall be reviewed by appeal in like manner and proceedings as equity cases are now appealed.” It is a mistake to suppose that the court cannot judge of the weight of the evidence .and the .credibility of witnesses, bui must in every case, *323where there is a conflict of testimony, send the case to a jury. In equity cases, these questions may be determined by the chancellor, and on appeal his decision is reviewed. We are to determine in all such appeals whether the discretion of the court below has been rightly exercised. We think the decision on the rule in this case, is fully sustained by the opinion of the learned president.
Order affirmed, appeal dismissed at the cost of the appellant and record remitted.